[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]SUPPLEMENTAL MEMORANDUM
The defendant is required to grant a variance but the conditions attached to the variance, if any, are a matter within its discretion. Where an appeal is sustained the Board is required to proceed in accordance with the ruling of the Court, which means reconsideration of the application without an additional public hearing. Mobil Oil Corporation v. Zoning Commission, 30 Conn. App. 816,821; Gervasi v. Town Plan  Zoning Commission, 184 Conn. 450,454.
ROBERT A. FULLER, JUDGE